                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBIN DIVISION

RONALD B. GRAY,                    )
                                   )
          Plaintiff,               )
                                   )
    v.                             )                       CV 318-045
                                   )
ANDRIA MAYBERRY; MYA KAY           )
DOUGLAS; and THE TMG FIRM, LLC,    )
                                   )
          Defendants.              )
                              _________

                                          ORDER
                                          _________

I.     PERSONAL SERVICE OF DEFENDANTS

       Plaintiff, an inmate at Wheeler Correctional Facility in Alamo, Georgia, is proceeding

pro se and in forma pauperis (“IFP”). Because Plaintiff is proceeding IFP, he is entitled to

rely on court officials to effect service. See 28 U.S.C. § 1915(d).

       On February 5, 2019, the Court directed the United States Marshals Service to effect

service of process on Defendants. (Doc. no. 25.) In accordance with the Court’s Order

directing service, the Marshals Service mailed a copy of the third amended complaint and the

February 5th Order by certified mail to Defendants Mayberry, Douglas, and The TMG Firm,

LLC (“TMG”) on March 1, 2019. (Doc. nos. 29-31.)

       On March 5, 2019, an agent of TMG, E. Gardner, signed the certified mail sent to

TMG, and on May 1, 2019, the certified mail was filed.            (Doc. no. 29.)   Defendants

Mayberry and Douglas have not signed for the certified mail sent to them, which gave each

of them thirty days to return the waiver of service form. (Doc. nos. 30-31.) To date, no
Defendant has returned the executed waiver of service forms or filed an answer. Therefore,

personal service of process shall issue as to Defendants.

       The Court DIRECTS the U.S. Marshals Service to use reasonable efforts to effect

personal service of process on Defendants within sixty days of the date of this Order.

Because the service deadline is fast approaching, the Court EXTENDS the deadline for

service to sixty days from the date of this Order. Service shall be effected in accordance with

the Court’s February 5th Order, except the Marshals Service shall not request that

Defendants waive formal service of the summons but shall serve Defendants with a

summons and the third amended complaint notifying them of the lawsuit and giving them a

time period in which to answer.        The Marshals Service shall serve on Defendants a

summons, a copy of the third amended complaint, (doc. no. 21), the Court’s February 5th

Order, (doc. no. 25), and a copy of this Order.        The Marshals Service is FURTHER

DIRECTED to notify the Court within sixty days of the date of this Order whether

Defendants have been located and served.

       Furthermore, individual defendants have a duty to avoid unnecessary costs of serving

the summons, and if a defendant fails to comply with a request for waiver, the defendant

must bear the costs of personal service unless good cause can be shown for failure to return

the waiver. Fed. R. Civ. P. 4(d)(2). Thus, as Defendants have failed to waive service, they

may be subject to court-imposed expenses pursuant to Fed. R. Civ. P. 4(d)(2)(A) and (B).




                                               2
II.    PLAINTIFF’S MOTION TO GRANT THE THIRD AMENDED COMPLAINT

       On April 30, 2019, Plaintiff filed a motion requesting the Court “grant the third

amended complaint” because Defendants did not file any objections to the Court’s February

5th Report and Recommendation (“R&R”) or answer Plaintiff’s third amended complaint.

(Doc. no. 28.) From Plaintiff’s motion, it is unclear what relief Plaintiff seeks. To the extent

he is requesting the presiding District Judge to adopt the Court’s R&R, Plaintiff’s motion is

moot. On March 5, 2016, United States District Judge Dudley H. Bowen, Jr., adopted the

Court’s R&R, dismissing some of Plaintiff’s claims and allowing to proceed the remaining

claims. (Doc. no. 26.) To the extent Plaintiff is requesting the Clerk enter a default against

Defendants, the U.S. Marshals Service has not yet served the complaint on Defendants and

they are not in default. Accordingly, the Court DENIES AS MOOT Plaintiff’s motion.

       SO ORDERED this 6th day of May, 2019, at Augusta, Georgia.




                                               3
